 

Exhibit 10.3

 

CINEDIGM CORP.

 

VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is made as of November 1, 2017, by and
between Cinedigm Corp. (the “Company”) and _____________ (the “Voting Party”).
For purposes of this Agreement, capitalized terms used and not defined herein
shall have the respective meanings ascribed to them in the Stock Purchase
Agreement (as defined below).

 

RECITALS

 

WHEREAS, on the date hereof (the “Closing Date”), Bison Entertainment Investment
Limited (the “Purchaser”) is purchasing from the Company up to 20,000,000 shares
of Class A common stock, par value $0.001 per share (the “Common Stock”)
pursuant to a Stock Purchase Agreement, dated as of June 29, 2017 (the “Stock
Purchase Agreement”); and

 

WHEREAS, the Voting Party currently owns and/or controls shares of the Class A
Common Stock; and

 

WHEREAS, the Voting Party is providing this Agreement pursuant to the Stock
Purchase Agreement.

 

NOW THEREFORE, in consideration of the foregoing and of the promises and
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

AGREEMENT

 

1. Agreement to Vote. During the term of this Agreement and to the extent he or
she is entitled under the Company’s constituent or organizational documents or
agreements to vote on such matter, the Voting Party agrees to vote all
securities of the Company that may vote in the election of the Company’s
directors that such Voting Party owns or controls from time to time (hereinafter
referred to as the “Voting Shares”) in accordance with the provisions of this
Agreement, whether at an annual or special meeting of stockholders or any class
or series of stockholders or by written consent.

 

2. Election of Board of Directors.

 

2.1 Voting. During the term of this Agreement, and subject to the Company’s
constituent or organizational documents or agreements, each Voting Party agrees
to vote all Voting Shares to (i) maintain the size of the Company’s Board of
Directors at seven (7) persons, and (ii) in favor of any Bison Designee
designated in accordance with Section 3.12 of the Stock Purchase Agreement with
respect to:

  

(a) the appointment to the Board of Directors upon the Closing;

 



 1 

 

 

(b) the election to the Board of Directors at any meeting of stockholders at
which directors are to be elected; and

 

(c)  the appointment to fill any vacancy created by the failure of any Bison
Designee to complete a term on the Board of Directors;

 

in each case, so long as the Bison Designee subject to election or appointment
satisfies the Company’s normal procedures regarding suitability of director
nominees.

 

2.2 Other Obligations. The obligations of the Voting Party pursuant to this
Section 2 shall include any stockholder vote to amend the Amended and Restated
Certificate of Incorporation, as amended, and/or Amended and Restated Bylaws, as
amended, of the Company as required to effect the intent of this Agreement. Each
of the Voting Parties and the Company agree not to take any actions that would
materially and adversely affect the provisions of this Agreement and the
intention of the parties with respect to the composition of the Company’s Board
of Directors as stated herein and in the Stock Purchase Agreement. The parties
acknowledge that the fiduciary duties of each member of the Company’s Board of
Directors are to the Company’s stockholders as a whole.

 

3. Successors in Interest of the Voting Parties and the Company. The provisions
of this Agreement shall be binding upon the successors in interest of any Voting
Party with respect to any of the Voting Party’s Voting Shares or any voting
rights therein, unless (i) such Voting Shares are sold into the public markets
(a “Sale”), (ii) such Voting Shares are transferred as a bona fide charitable
gift to an unrelated third party non-government or non-profit organizations (a
“Gift”), or (iii) such Voting Shares are distributed to limited partners in the
ordinary course of business of a fund owned or controlled by the undersigned (a
“Distribution”). Each Voting Party shall not, and the Company shall not, permit
the transfer of any Voting Party’s Voting Shares (except for Sales, Gifts and
Distributions), unless and until the person to whom such securities are to be
transferred shall have executed a written agreement pursuant to which such
person becomes a party to this Agreement and agrees to be bound by all the
provisions hereof as if such person was a Voting Party hereunder. For the
avoidance of doubt, no such additional written agreement shall be required if
Voting Shares that are transferred remain under the control of the relevant
Voting Party.

   

4. Covenants. The Voting Party agrees to take all actions appropriate for such
Voting Party to cause the nomination of the Bison Designees in accordance with
Section 3.12 of the Stock Purchase Agreement, for election and appointment as
directors of the Company. The Voting Party will not, by any voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
performed by such Voting Party hereunder, but will at all times in good faith
assist in the carrying out of all of the provisions of this Agreement and in the
taking of all such actions as may be necessary or appropriate in order to
protect the rights of each Voting Party hereunder against impairment.

 



 2 

 

 

5. Irrevocable Proxy and Power of Attorney. The Voting Party hereby grants a
power of attorney to the Chief Executive Officer of the Company, the Chief
Financial Officer of the Company, and the Secretary of the Company, or any of
them from time to time, or their designees, as the Voting Party’s true and
lawful proxy and attorney, with the power to act alone and with full power of
substitution (each a “Proxy Holder”), to vote (or consent pursuant to an action
by written consent of the stockholders, if applicable) with respect to the
matters set forth under Section 2 hereof, and hereby authorizes each Proxy
Holder to represent and vote, if and only if the Voting Party (i) fails to vote,
or (ii) attempts to vote (whether by proxy, in person or by written consent), in
a manner which is inconsistent with the terms of this Agreement, all of such
party’s Voting Shares in favor of maintaining the size of the Board of Directors
of the Company or election of persons as members of the Board determined
pursuant to and in accordance with the terms and provisions of Sections 2 of
this Agreement or to take any action necessary to effect Section 2,
respectively, of this Agreement. Each of the proxy and power of attorney granted
pursuant to the immediately preceding sentence is given in consideration of the
agreements and covenants of the Company and the parties in connection with the
transactions contemplated by this Agreement and, as such, each is coupled with
an interest and shall be irrevocable unless and until this Agreement terminates
or expires pursuant to Section 9 hereof. The Voting Party hereto hereby revokes
any and all previous proxies or powers of attorney with respect to the Voting
Shares and shall not hereafter, unless and until this Agreement terminates or
expires pursuant to Section 9 hereof, purport to grant any other proxy or power
of attorney with respect to any of the Voting Shares, deposit any of the Voting
Shares into a voting trust or enter into any agreement (other than this
Agreement), arrangement or understanding with any Person, directly or
indirectly, to vote, grant any proxy or give instructions with respect to the
voting of any of the Voting Shares, in each case, with respect to any of the
matters set forth herein.

  

6. Specific Enforcement. It is agreed and understood that monetary damages would
not adequately compensate an injured party for the breach of this Agreement by
any party hereto, that this Agreement shall be specifically enforceable, and
that any breach of this Agreement shall be the proper subject of a temporary or
permanent injunction or restraining order. Further, each party hereto waives any
claim or defense that there is an adequate remedy at law for such breach or
threatened breach and agrees that a party’s rights would be materially and
adversely affected if the obligations of the other parties under this Agreement
were not carried out in accordance with the terms and conditions hereof.

 

7. Manner of Voting. The voting of Voting Shares pursuant to this Agreement may
be effected in person, by proxy, by written consent or in any other manner
permitted by applicable law.

 

8. Termination. This Agreement shall terminate and be of no further force or
effect (i) upon the written consent of the Purchaser, (ii) automatically and
without any further action by the parties hereto upon (x) the voluntary or
involuntary filing of a bankruptcy petition of the Company or (y) the
dissolution of the Company in accordance with applicable law, or (iii) when the
Voting Party ceases to be a director, officer, or strategic advisor of the
Company, or ceases to, directly or indirectly, hold any Voting Shares, as
applicable.  Nothing in this Section 9 shall be deemed to release any party from
any liability for any fraud or willful breach of this Agreement occurring prior
to the termination hereof or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement. 

 



 3 

 

 

9.  Amendments and Waivers. Except as otherwise provided herein, additional
parties may be added to this Agreement pursuant to Section 3 hereof. No
provision of this Agreement may be amended and no observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively).

 

10. Stock Splits, Stock Dividends, etc. In the event of any stock split, stock
dividend, recapitalization, reorganization or the like, any securities issued
with respect to Voting Shares held by the Voting Party shall become Voting
Shares for purposes of this Agreement.

 

11.  Severability. In the event that any provision of the Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 

12. Governing Law. This Agreement and the legal relations between the parties
arising hereunder shall be governed by and interpreted in accordance with the
laws of the State of New York without reference to its conflicts of laws
provisions that would require the application of the laws of any other
jurisdiction.

 

13. Counterparts. This Agreement may be executed in two or more counterparts,
each of which may be electronically transmitted and shall be deemed an original,
and all of which together shall constitute one instrument.

 

14. Successors and Assigns. Except as otherwise expressly provided in this
Agreement, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors and assigns of the parties hereto.

 

15. Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties, and supersedes any prior
agreement or understanding among the parties, with regard to the subjects hereof
and thereof, and no party shall be liable or bound to any other party in any
manner by any warranties, representations or covenants except as specifically
set forth herein or therein.

 

[Signature Page Follows]

 

 4 

 

 

This Voting Agreement is hereby executed effective as of the date first set
forth above.

 



  COMPANY       CINEDIGM CORP.           By:             Name:          
Title:                     VOTING PARTY         [●]               By:           
Name:     Title:

 

 5 

 

 